PONDER, Judge.
In this child custody case, the mother appealed from the judgment awarding custody to the father.
The sole issue is that of the correctness of the award.-
We affirm.
The custody of the minor child was given to the mother when the parents were divorced in 1976 on grounds of adultery. The mother remarried and admittedly she and her second husband afforded a good environment for the child. However, in 1978 when marital difficulties arose, the mother had an illicit relationship with another man. About six months before the hearing on custody, she left the child with plaintiff’s mother with knowledge that plaintiff would get the child. Thereafter, plaintiff secured an order giving him provisional custody.
At the time of the hearing the defendant had ceased her illicit relationship and reconciled with her husband.
Admittedly the child had been well taken care of by the mother during the time of her custody, except, perhaps, for the existence of the relationship, and also by the father and his second wife from November to the time of hearing in April. The court was reluctant to give custody back to the mother because of the disruption such a change would necessitate and because of the short period of time the defendant and her second husband had been reconciled.
The best interests of the child is the purpose of the custody- determination. Monsour v. Monsour, 347 So.2d 203 (La.1977).
We cannot say that the trial court erred in continuing the custody of the child in the father in the middle of a school year and pending determination of the lasting reconciliation of the defendant and her second husband.
For these reasons the judgment is affirmed at appellant’s costs.
Affirmed.